ADVISORY ACTION
(Continuation of item 12 of  PTOL-303)
1.0	SUMMARY
This advisory action is in response to Applicant’s request for reconsideration filed 3/20/2022 in response to the final rejection mailed on 9/21/2021. Applicant’s Remarks/Amendment  filed 3/20/2022 has been fully considered by the Examiner but was not found convincing for the following reasons.
Addition of New claims 56-58 raise new issues so 3/20/22 amendment is not entered.
Applicant did not provide markup of changes in the amended new claims 21, 22, 25, 26, and 47 with respect to previous version of the claims as required under 37 C.F.R. 1.173(c). Although the presentation of the amended new claims does not contain any indication of what is changed from the previous version of the claim, applicant must point out what is changed in the "Remarks" portion of the amendment as per 37 C.F.R 1.173(c), see MPEP 1453, V. D. Amendment of New Claims. Although the presentation of the amended claim does not contain any indication of what is changed from the previous version of the claim, applicant must point out what is changed in the "Remarks" portion of the amendment. Also, per 37 C.F.R 1.173(c), each change made in the claim must be accompanied by an explanation of the support in the disclosure of the patent for the change.
Previously presented claims 1-12, 16-31, and 47-55 are not allowable for the reasons set forth in the Final Rejection and discussed below. 
2.0	RESPONSE TO ARGUMENTS

2.1	Response to Rejections 35 U.S.C. § 251

Broadening reissue application filed outside the two year statutory period. 
In response to Examiner’s comment in the Final Rejection regarding the error statement in the Declaration filed 12/07/2018 clearly indicates “Applicant claimed less than it was entitled to claim” because the new claims are directed to the intervals between the emission layers and the areas of the emission layers, which are features that were not originally claimed, Applicant argued that the Declaration in fact indicates the "reason of the patentee claiming more or less than he had the right to claim in the patent," as shown below:

    PNG
    media_image1.png
    157
    585
    media_image1.png
    Greyscale

The Examiner maintains the same position as in the Final Rejection that the error statement in the Declaration filed 12/07/2018 clearly indicates broadening because it states “Applicant claimed less than it was entitled to claim.” 

    PNG
    media_image2.png
    111
    640
    media_image2.png
    Greyscale

It is clear from the above error statement, that Applicant intended to claim more in the current reissue application thus broadening the scope of the original patent claims.
Claims 21-31 and 47-55 were rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period because the new claims are directed to the intervals between the emission layers and the areas of the emission layers, which are subject matter not covered by original patent claims, thus broadening the scope of the original patent claims. See MPEP 1412.03. Section I1.
In response to the above rejection, Applicant argued that new claims are narrower. Applicant submits that new claims recite a narrower, more particular interval and more particular area related to the emission layers of the previously claimed pixels.  More specifically, Applicant argued with respect to new claim 21 of the reissue application which recites "an interval between ... emission layers" and "an area of ... emission layers" that are specific elements of the pixels, has not broadened the claim with respect to Patented claim 8. (Remarks, page 15-16).
Although, Examiner agrees with Applicant’s argument that a pixel2  may comprise emission layer, the Examiner maintains the position that new claims are broader in scope as being directed to the intervals between the emission layers and the areas of the emission layers, which are subject matter not covered by original patent claims, thus broadening the scope of the original patent claims.  More specifically, claim 21 as amended recites “third emission layer of the third pixels overlaps at least two third pixel electrodes” correspond to a different embodiment shown in Fig. 11 and described in the specification at col. 8, lines 25-29. Since the amended claim 21 reads on a different embodiment (Fig. 10) than the embodiment shown in Fig. 1, it broadens the scope of the original patent claims.   
	For the reasons given above, the Examiner maintains the rejection of claims 21-31, and newly added claims 47-55 under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.

Defective Oath/Declaration- failure to identify a claim
Regarding claims 1-12, 16-31 and 47-55 as being based upon a defective reissue declaration under 35 U.S.C. 251 for failure to identify a claim that the application seeks to broaden, Applicant argued new claims 21-31 do not broaden the invention in any respect. Accordingly, no such claim needs to be identified. (Remarks, page 16).
The Examiner disagrees for the same reasons as given above that new claims are broader in scope as being directed to a different embodiment, thus broadening the scope of the original patent claims.
 The Examiner maintains the rejection of Claims 1-12, 16-31, and new claims 47-55 are also rejected under 35 U.S.C. 251 as being based upon a defective reissue declaration for the same reasons as in the non-final rejection.

2.2	Response to Rejections 35 U.S.C. § 103(a)

Rejection in view of Kiguchi and Yamada 
Claims 1-3, 7-9, 12, 16-24, and 27-29, stand rejected under 35 U.S.C. 103(a) as being unpatentable over Kiguchi (US 2005/0001542) and Yamada (US 6,366,025 B1). Applicant has previously cancelled claims 13-15 and 32-46. 
Applicant’s arguments in the Remarks, pages 16-23, regarding the rejection of independent claims 1, 8, 16, and 21 have been fully considered by the Examiner and are not found convincing because they are the same arguments made previously in Applicant’s response to the non-final rejection filed on 8/11/2021. The Examiner’s response to Applicant’s arguments in the Final Rejection mailed on 3/20/2022 is incorporated herein by reference. 

Rejection in view of Kiguchi and Chao 
Claims 1-3, 7-9, 12, 16-24, 27-29, and 47-55 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Kiguchi (US 2005/0001542) and Chao et al. (US 2008/000525). Applicant has previously cancelled claims 13-15 and 32-46. 
Applicant arguments in the Remarks, page 23-26, regarding the above rejection of independent claims 1, 8, 16, 21, and 47, have been fully considered by the Examiner and are not found convincing because they are the same arguments made previously in Applicant’s response to the non-final rejection filed on 8/11/2021. The Examiner’s response to Applicant’s arguments in the Final Rejection mailed on 3/20/2022 is incorporated herein by reference. 

Rejection in view of Kiguchi, Yamada and Lee
	Regarding the rejection of claims 4-6, 10, 11, 25, 26, 30, and 31 under 35 U.S.C. § 103(a) as being unpatentable over Kiguchi, Yamada, and U.S. Patent Publication No.2007 /0001584 issued to Lee et al. ("Lee '584 patent"), Applicant did not specifically address the limitations of these claims and argued these claims depend from claims 1, 8, and 21 respectively and are allowable for the same reasons argued above with respect to claims 1, 8, and 21. (Remarks, page 31). 
	The Examiner maintains this rejection for the same reasons as claims 1, 8, and 21 are not allowable. The Examiner’s response to arguments in the Final Rejection mailed on 3/20/2022 is incorporated herein by reference.

3.0	CONCLUSION

	The request for reconsideration has been fully considered and previously presented claims 1-12, 16-31, and 47-55 are not allowable for the reasons given above. The rejection of claims 1-12, 16-31, and 47-55 in the Final Rejection is maintained by the Examiner.

/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HBP/


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A broadened reissue claim is a claim which enlarges the scope of the claims of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent. MPEP 1412.03. I. A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects. See, e.g., 37 CFR 1.175(b). A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims. For example, if any amended or newly added claim in the reissue contains within its scope any conceivable product or process which would not have infringed the patent, then that reissue claim would be broader than the patent claims. Tillotson, Ltd. v. Walbro Corp., 831 F.2d 1033, 1037 n.2, 4 USPQ2d 1450, 1453 n.2 (Fed. Cir. 1987); In re Ruth, 278 F.2d 729, 730, 126 USPQ 155, 156 (CCPA 1960); In re Rogoff, 261 F.2d 601, 603, 120 USPQ 185, 186 (CCPA 1958). A claim which covers something that the original claims do not is a broadened claim. A claim would be considered a broadening claim if the patent owner would be able to sue any party for infringement who previously could not have been sued for infringement.
        2 Pixel- the smallest element of a display whose characteristics can be independently assigned (IEEE 100. IEEE Authoritative Dictionary of IEEE Standard Terms, 7th Edition, 2000)